Citation Nr: 0610069	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-01 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for vision impairment.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to an initial compensable rating for plantar 
warts on the right foot.

4.  Entitlement to an initial compensable rating for allergic 
rhinitis.



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1998, with 7 months and 18 days of prior active 
service.  The veteran served on active duty for training from 
May 30, 1985 to August 6, 1985; June 5, 1986 to July 10, 
1986; June 14, 1987 to June 27, 1987; and from June 5, 1988 
to June 18, 1988.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claims.  In March 2004, the Board remanded his claims to 
the RO for additional development.  

In an April 2005 decision, the Board denied service 
connection for fibromyalgia and for vision impairment; and 
compensable ratings for plantar warts on the right foot and 
for allergic rhinitis.  The issue of an initial compensable 
rating for gastroesphoghagel reflux disease (GERD) was 
remanded to the agency of original jurisdiction (AOJ).  That 
issue is still on remand and is not before the Board at this 
time.  

The veteran appealed the denial of the other issues to the 
United States Court of Appeals for Veterans Claims ("the 
Court").  The Court issued an order vacating the Board's 
April 2005 decision regarding the issues of service 
connection for fibromyalgia and for vision impairment, as 
well as the issues involving compensable ratings for plantar 
warts on the right foot and for allergic rhinitis pursuant to 
an October 2005 Joint Motion for an Order Vacating the Board 
Decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for an Order Vacating the Board Decision, 
it was noted that the veteran identified medical treatment 
rendered to him by private physicians and facilities.  He 
signed medical release forms, but the complete records have 
not been sought nor obtained.  When reference is made to 
pertinent medical records, VA is on notice of their existence 
and has a duty to assist the veteran to attempt to obtain 
them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
Although the veteran submitted additional evidence, the 
complete aforementioned records have not been received.  
Thus, these records should be obtained in compliance with 
VA's duty to assist.  

The signed releases show that the veteran has been treated by 
the following private physicians and facilities: Digestive 
Disease Consultants in Albuquerque, New Mexico, under the 
care of Dr. Klein; New Mexico Ear, Nose, and Throat 
Specialists, PC, in Albuquerque, New Mexico, under the care 
of Dr. Gerencer; Allergy and Asthma Associates, P.A., in 
Albuquerque, New Mexico, under the care of Bruce Feldman, 
M.D., and Karen Nester, PA-C; Allergy and Asthma Clinic, in 
Huntsville, Alabama, under the care of K. Rao Allamneni, 
M.D.; Drs. Coulter, McRoy and Associates, P.C., in 
Huntsville, Alabama; James P. Holmes, M.D., P.C., in 
Huntsville, Alabama; Academy Ear, Nose, and Throat Allergy 
Clinic, in Colorado Springs, Colorado, under the care of 
William Kelly McCarty, D.O.; NE Heights Medical Center, in 
Albuquerque, New Mexico; Briargate Medical Campus Outpatient 
Radiology and Imaging, in Colorado Springs, Colorado; and Joe 
Kilpatrick, M.D., of Colorado Springs, Colorado.  

The Board notes that the veteran has also been treated by 
Neeta Kohli-Dang, M.D., who, in a July 19, 2001 letter, 
referred to a tentatively scheduled appointment on July 31, 
2001.  That report and any later medical evidence has not 
been obtained.  

Since this claim is being remanded and further medical 
records are being sought, the Board finds that a VA 
examination should be furnished to the veteran.  The examiner 
should be asked to determine if currently diagnosed 
fibromyalgia is related to service.  The examiner should 
determine the current level of severity of the veteran's 
plantar warts on the right foot and his allergic rhinitis.  
As the veteran has asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The veteran has been issued a VCAA letter in March 2004.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the service connection 
disabilities on appeal.  As this case is being remanded, the 
veteran should be notified in the VCAA notice of directives 
regarding a disability ratings and effective dates for the 
award of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should provide VCAA notice which 
includes an explanation as to the information 
or evidence needed to establish disability 
ratings and effective dates for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment at Digestive 
Disease Consultants in Albuquerque, New 
Mexico, under the care of Dr. Klein; New 
Mexico Ear, Nose, and Throat Specialists, 
PC, in Albuquerque, New Mexico, under the 
care of Dr. Gerencer; Allergy and Asthma 
Associates, P.A., in Albuquerque, New 
Mexico, under the care of Bruce Feldman, 
M.D., and Karen Nester, PA-C; Allergy and 
Asthma Clinic, in Huntsville, Alabama, 
under the care of K. Rao Allamneni, M.D.; 
Drs. Coulter, McRoy and Associates, P.C., 
in Huntsville, Alabama; James P. Holmes, 
M.D., P.C., in Huntsville, Alabama; 
Academy Ear, Nose, and Throat Allergy 
Clinic, in Colorado Springs, Colorado, 
under the care of William Kelly McCarty, 
D.O.; NE Heights Medical Center, in 
Albuquerque, New Mexico; Briargate 
Medical Campus Outpatient Radiology and 
Imaging, in Colorado Springs, Colorado; 
Joe Kilpatrick, M.D., of Colorado 
Springs, Colorado; and from Neeta Kohli-
Dang, M.D., to include a July 31, 2001 
appointment report.  

3.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

With regard to fibromyalgia, the examiner 
should opine as to whether it is as likely as 
not that the current diagnosis thereof is 
related to the veteran's service.  

With regard to plantar warts, the examiner 
should determine the current manifestations 
of that disability.  Specifically, the 
examiner should determine if this disability 
is tender and painful; productive of 
exfoliation, exudation, itching, lesions, or 
disfigurement; functional impairment; and the 
extent of the area affected.  

With regard to allergic rhinitis, the 
examiner should determine the current 
manifestations of that disability.  
Specifically, the examiner should determine 
if the veteran has greater than a 50 percent 
obstruction of the nasal passage on both 
sides or total obstruction on one side; 
whether the veteran has polyps; and whether 
any other impairment of function can be 
attributable to allergic rhinitis.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DOUGLAS E. MASSEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


